UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES,
                                                                      No. 19 CR 875-LTS
                                   Plaintiff,

                 -against-

ROBERT WADE,

                                    Defendant.
-------------------------------------------------------x



                                                    ORDER

                 By letter dated March 24, 2020, the parties notified the Court that they are willing

to waive the Defendant’s presence and go forward with the bail application telephonically on

March 27, 2020, at 10 a.m. (Docket Entry No. 26.)

                 The hearing will take place telephonically on March 27, 2020, at 10 a.m. To

access the call, the parties must dial 888-363-4734 and enter the access code 1527005. During the

call, the parties are directed to observe the following rules:

             1. Use a landline whenever possible.

             2. Use a handset rather than a speakerphone.

             3. Identify yourself each time you speak.

             4. Mute when you are not speaking to eliminate background noise.

             5. Spell proper names.

                 The parties are further directed to contact Pretrial Services to telephonically obtain

the contents of the Pretrial Services Report.




WADE BAILHRGORD2.DOCX                                      VERSION MARCH 25, 2020                    1
              In advance of the hearing, defense counsel must file written confirmation, which

may be in the form of a declaration of counsel in light of access issues arising from the ongoing

public health emergency, of Defendant’s consent to waive his appearance.

       SO ORDERED.

Dated: New York, New York
       March 25, 2020


                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




WADE BAILHRGORD2.DOCX                           VERSION MARCH 25, 2020                         2
